


EXHIBIT 10.4
































St. Jude Medical, Inc.


Management Savings Plan
















































Effective January 1, 2016
























--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------






 
St. Jude Medical, Inc. Management Savings Plan
Article I
 
Establishment and Purpose
1
 
 
Article II
 
Definitions
1
 
 
Article III
 
Eligibility and Participation
10
 
 
Article IV
 
Deferrals
11
 
 
Article V
 
Company Contributions
14
 
 
Article VI
 
Payment of Accounts
16
 
 
Article VII
 
Valuation of Account Balances; Investments
22
 
 
Article VIII
 
Administration
23
 
 
Article IX
 
Amendment and Termination
29
 
 
Article X
 
Informal Funding
29
 
 
Article XI
 
Claims
30
 
 
Article XII
 
General Provisions
35









--------------------------------------------------------------------------------




St. Jude Medical, Inc. Management Savings Plan


 
Article I
Establishment and Purpose
St. Jude Medical, Inc. (the “Company”) hereby amends and restates the St. Jude
Medical, Inc. Management Savings Plan (the “Plan”), effective January 1, 2016,
in order to incorporate changes made to the Plan since its last restatement and
to streamline Plan provisions. The purpose of the Plan is to attract and retain
key employees by providing opportunities to defer receipt of salary, bonus, and
other specified compensation. The Plan is not intended to meet the qualification
requirements of Code Section 401(a), but is intended to meet the requirements of
Code Section 409A, and shall be operated and interpreted consistent with that
intent.


The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer's creditors until such
amounts are distributed to the Participants.




Article II
Definitions
2.1
Account. Account means a bookkeeping account maintained by the Plan
Administration Committee to record the payment obligation of a Participating
Employer to a Participant as determined under the terms of the Plan. The Plan
Administration Committee may maintain an Account to record the total obligation
to a Participant and component Accounts to reflect amounts payable at different
times and in different forms. Reference to an Account means any such Account
established by the Plan Administration Committee, as the context requires.
Accounts are intended to constitute unfunded obligations within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.



2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.



2.3
Adopting Employer. Adopting Employer means an Affiliate who, with the consent of
the Company, has adopted the Plan for the benefit of its eligible employees and
who files a declaration with the Company agreeing to be bound by the terms of
the Plan and agreeing to bear its allocable share of the costs and expenses
incurred in the operation and administration of the Plan.



2.4
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).



2.5
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan.





--------------------------------------------------------------------------------






2.6
Bonus. Bonus means any compensation in addition to Eligible Base Compensation,
Commissions, and payments made pursuant to the MICP/Other Annual Bonus, paid to
a Participant as an employee on a regular, recurring basis under any of the
bonus or incentive plans maintained by the Company for one or more specified
performance periods. The Plan Administration Committee’s classification of a
remuneration item as included in or excluded from Bonus shall be conclusive for
the purpose of the foregoing rules.



2.7
Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.



2.8
Change in Control. Change in Control means the first to occur of the following
events:



(a)
Any individual, entity or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) becomes the “beneficial owner” (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this paragraph (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
or approved by the Incumbent Directors, following which such Person owns not
more than 50% of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, (ii) any acquisition by an underwriter temporarily holding
securities pursuant to an offering of such securities, (iii) any acquisition by
the Company, (iv) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (v) any acquisition pursuant to a transaction which complies
with clauses (i), (ii), and (iii) of paragraph (c) below; or



(b)
Individuals who, as of January 1, 2016, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
January 1, 2016, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors then comprising the Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or



(c)
Consummation of a reorganization, merger or consolidation (or similar corporate
transaction) involving the Company or any of its subsidiaries, a sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets or stock of another entity (a “Business Combination”), in
each case, unless, immediately following such Business Combination, (i) 50% or
more of, respectively, the then outstanding shares of common stock and the total
voting power of (A) the corporation resulting from such Business Combination
(the “Surviving Corporation”), or (B) if applicable, the ultimate





--------------------------------------------------------------------------------




parent corporation that directly or indirectly has beneficial ownership of 80%
of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Outstanding Company
Common Stock and Company Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which such Outstanding Company Common Stock or Outstanding Company Voting
Securities, as the case may be, were converted pursuant to such Business
Combination), and such beneficial ownership of common stock or voting power
among the holders thereof is in substantially the same proportion as the
beneficial ownership of Outstanding Company Common Stock and the voting power of
such Company Voting Securities among the holders thereof immediately prior to
the Business Combination, (ii) no person (other than any employee benefit plan
or related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation) is or becomes the beneficial owner, directly or indirectly,
of 30% or more of the outstanding shares of common stock and the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), unless such acquisition is pursuant to a Business Combination that
is an acquisition by the Company or a subsidiary of the Company of the assets or
stock of another entity that is approved by the Incumbent Directors, following
which such person owns not more than 50% of such outstanding shares and of
voting power, and (iii) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Business Combination.


Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 30% of the Outstanding Company Common Stock or Outstanding Company Voting
Securities as a result of the acquisition of Outstanding Company Common Stock or
Outstanding Company Voting Securities by the Company which reduces the number of
shares of Outstanding Company Common Stock or Outstanding Company Voting
Securities; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional shares of Outstanding Company Common
Stock or Outstanding Company Voting Securities that increases the percentage of
Outstanding Company Common Stock or Outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.


2.9
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XI of this Plan.



2.10
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.11
Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.



2.12
Commissions. Commissions means any compensation in addition to Eligible Base
Compensation, Bonus, and payments made pursuant to the MICP/Other Annual Bonus,
paid to a Participant as an employee under any employment or compensation
agreement or incentive arrangement in connection with the sales of the products
of the Company provided (i) a substantial portion of Participant’s services to
the Company consists of the direct sale of a product or a service to a customer
that is not related or treated as related to the Company or to the Participant
(under Treas. Reg. Sections 1.409A-1(f)(2)(ii) and (iv)); (ii) the amount the
Company pays to the Participant that consists either of a portion of the
purchase price for the product or service or of an amount





--------------------------------------------------------------------------------




substantially all of which is calculated by reference to volume of sales; and
(iii) payment is either contingent upon the Company receiving payment from an
unrelated customer (as described in clause (i) above) for the product or
services or, if consistently applied as to all similarly situated service
providers, is contingent upon the closing of a sales transaction and such other
requirements as the Company may specify before the closing of the sales
transaction. The Plan Administration Committee’s classification of a
remuneration item as included in or excluded from Commissions shall be
conclusive for the purpose of the foregoing rules.


2.13
Compensation Committee. Compensation Committee means the Compensation Committee
of the Board of Directors or such other committee of directors as may be
designated by the Board of Directors to administer the Plan. Notwithstanding
anything to the contrary herein, the Board of Directors may, at any time and
from time to time, without any further action of the Compensation Committee,
exercise the powers and duties of the Compensation Committee under the Plan.



2.14
Company. Company means St. Jude Medical, Inc., and any successor thereto.







2.15
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies: (i)
the amount of each component of compensation that the Participant has elected to
defer to the Plan in accordance with the provisions of Article IV, and (ii) the
Payment Schedule applicable to one or more Accounts.



2.16
Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.



2.17
Deferred Compensation Account. Deferred Compensation Account means the Account
established for a Participant to record his or her Deferrals made to the Plan
with respect to services performed prior to January 1, 2015. Such Account also
includes any deferrals transferred from the St. Jude Medical S.C., Inc., U.S.
Division Representative Principals and Sales Associates Deferred Compensation
Plan.



2.18
Discretionary Amount Account. Discretionary Amount Account means the Account
established for a Participant to record discretionary Company contributions
credited on his or her behalf to the Plan with respect to periods commencing
prior to January 1, 2015. Such Account also includes any discretionary amounts
transferred from the St. Jude Medical S.C., Inc., U.S. Division Representative
Principals and Sales Associates Deferred Compensation Plan.



2.19
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VII.



2.20
Effective Date. Effective Date of this amendment and restatement means January
1, 2016.



2.21
Eligible Base Compensation. Eligible Base Compensation means, for a Participant
for any period, except as provided in the succeeding paragraphs of this
subsection, the sum of all remuneration paid to the Participant during such
period for service as an employee of a Participating Employer as base salary and
wages, and short-term disability benefits, and shall be determined without
regard to Code Section 401(a)(17) and without regard to amounts deferred
pursuant to Code Sections 401(k), 125, and 132(f)(4). Notwithstanding the
foregoing, a Participant’s Eligible Base Compensation will not include:





--------------------------------------------------------------------------------






(a)
amounts deferred or paid under an agreement between the Participating Employer
and the Participant that is not a plan qualified under Code Section 401(a),
other than this plan;

 
(b)
contributions made or benefits (other than short-term disability benefits) paid
by the Participating Employer under any other employee benefit plan;



(c)
any remuneration not paid in cash (or remuneration otherwise imputed as income,
e.g., value of taxable life insurance coverage);



(d)
severance pay;



(e)
reimbursements, allowances, moving expense payments, relocation cost-of-living
payments, tax gross-ups and other similar equalization payments;



(f)
paid time off payments; and



(g)
all bonus, incentive, retention or commission-based remuneration of any kind
(including, but not limited to, awards and spot bonus payments).



The Plan Administration Committee’s classification of a remuneration item as
included in or excluded from Eligible Base Compensation shall be conclusive for
the purpose of the foregoing rules.


2.22
Eligible Employee. Eligible Employee means an employee who (i) for the Plan Year
or the preceding Plan Year had annual compensation from the Company or another
Participating Employer in excess of $150,000 taking into account Eligible Base
Compensation, Bonus, Commissions, and amounts paid pursuant to and in accordance
with the MICP/Other Annual Bonus or (ii) is designated by the Committee as
eligible, provided in either case the employee is a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.



2.23
Employee. Employee means a common-law employee of an Employer.



2.24
Employer. Employer means the Company and each Affiliate.



2.25
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.26
Matching Amount Account. Matching Amount Account means the Account established
for a Participant to record Company matching contributions credited on his or
her behalf to the Plan with respect to periods commencing prior to January 1,
2015. Such Account also includes any matching amounts transferred from the St.
Jude Medical S.C., Inc., U.S. Division Representative Principals and Sales
Associates Deferred Compensation Plan.



2.27
MICP/Other Annual Bonus. MICP means the Management Incentive Compensation Plan
of the Company, as may be hereafter amended, or any successor thereto. Other
Annual Bonus means a payment made to a Participant as an employee on an annual
basis under any of the bonus or incentive plans maintained by the Company.







--------------------------------------------------------------------------------




2.28
Participant. Participant means an Eligible Employee who has an Account Balance
greater than zero.



2.29
Participating Employer. Participating Employer means the Company and each
Adopting Employer.



2.30
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.



2.31
Plan. Generally, the term Plan means the “St. Jude Medical, Inc. Management
Savings Plan” as documented herein and as may be amended from time to time
hereafter. However, to the extent permitted or required under Code Section 409A,
the term Plan may in the appropriate context also mean a portion of the Plan
that is treated as a single plan under Treas. Reg. Section 1.409A-1(c), or the
Plan or portion of the Plan and any other nonqualified deferred compensation
plan or portion thereof that is treated as a single plan under such section.



2.32
Plan Administration Committee. Plan Administration Committee shall mean the
committee described in Section 8.3 appointed by the Vice President-Human
Resources of the Company (and any successor to that title or position).



2.33
Plan Investment Committee. Plan Investment Committee shall mean the committee
described in Section 8.5 appointed by the Vice President-Human Resources of the
Company (and any successor to that title or position).



2.34
Plan Year. Plan Year means January 1 through December 31.



2.35
Pre-2015 Account. Pre-2015 Account means an Account consisting of all of a
Participant’s Deferred Compensation Accounts, Discretionary Amount Accounts, and
Matching Amount Accounts.



2.36
Retirement Savings Plan. Retirement Savings Plan means the St. Jude Medical,
Inc. Retirement Savings Plan, as currently in effect and as may be amended from
time to time, and any successor thereto.



2.37
Retirement/Termination Account. Retirement/Termination Account means an Account
established by the Plan Administration Committee to record amounts payable to a
Participant upon Separation from Service. Retirement/Termination Accounts
consist solely of Deferrals made for services performed on or after January 1,
2015, and any Company contributions made for periods commencing on or after
January 1, 2015. A Participant may have no more than two Retirement/Termination
Accounts, a Primary Retirement/Termination Account which shall be automatically
established for a Participant upon his or her initial participation in the Plan
(or on January 1, 2015, if later), and a Secondary Retirement/Termination
Account which may be established by the Participant on any Compensation Deferral
Agreement filed in accordance with Article IV.



2.38
Separation from Service. Separation from Service means an Employee’s termination
of employment with the Employer. Whether a Separation from Service has occurred
shall be determined by the Plan Administration Committee in accordance with Code
Section 409A.



Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee




--------------------------------------------------------------------------------




during the immediately preceding 36-month period (or the total period of
employment, if less than 36 months), disregarding periods during which the
Employee was on a bona fide leave of absence.


An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his position of employment or a similar position shall incur a Separation
from Service on the first date immediately following the 29-month anniversary of
the commencement of the leave, unless the Company or the Participant terminates
the leave before that date.


For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24 of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(b), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in those sections.


The Plan Administration Committee specifically reserves the right to determine
whether a sale or other disposition of substantial assets to an unrelated party
constitutes a Separation from Service with respect to a Participant providing
services to the seller immediately prior to the transaction and providing
services to the buyer after the transaction.


2.39
Specified Date Account. Specified Date Account means an Account established by
the Plan Administration Committee to record the amounts payable at a future date
as specified in the Participant’s Compensation Deferral Agreement. A Specified
Date Account may be identified in enrollment materials as an “In-Service
Account” or such other name as established by the Plan Administration Committee
without affecting the meaning thereof. Specified Date Accounts consist solely of
Deferrals made for services performed on or after January 1, 2015. A Participant
may have no more than five Specified Date Accounts at any one time.



2.40
Specified Employee. Specified Employee means an Employee who, as of the date of
his or her Separation from Service, is a “key employee” of the Company or any
Affiliate, any stock of which is actively traded on an established securities
market or otherwise.

An Employee is a key employee if he or she meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with applicable
regulations thereunder and without regard to Code Section 416(i)(5)) at any time
during the 12-month period ending on the Specified Employee Identification Date.
Such Employee shall be treated as a key employee for the entire 12-month period
beginning on the Specified Employee Effective Date.


For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(3)
(wages within the meaning of Code section 3401(a) for purposes of income tax
withholding at the source, plus amounts excludible from gross income under
section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or




--------------------------------------------------------------------------------




the services performed); provided, however, that, with respect to a nonresident
alien who is not a Participant in the Plan, compensation shall not include
compensation that is not includible in the gross income of the Employee under
Code Sections 872, 893, 894, 911, 931 and 933, provided such compensation is not
effectively connected with the conduct of a trade or business within the United
States.


Notwithstanding anything in this paragraph to the contrary: (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.


In the event of corporate transactions described in Treas. Reg. Section
1.409A-1(i)6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Employer elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.


2.41
Specified Employee Identification Date. Specified Employee Identification Date
means December 31, unless the Employer has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Employer.



2.42
Specified Employee Effective Date. Specified Employee Effective Date means the
first day of the fourth month following the Specified Employee Identification
Date, or such earlier date as is selected by the Plan Administration Committee.



2.43
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture has the meaning
specified in Treas. Reg. Section 1.409A-1(d).



2.44
Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Plan Administration
Committee.



2.45
Valuation Date. Valuation Date means each Business Day.



2.46
Year of Vesting Service. Year of Vesting Service means a year of vesting service
as defined in the Retirement Savings Plan.





Article III
Eligibility and Participation
3.1
Eligibility and Participation. An Employee shall be eligible to participate in
the Plan on the first day of the calendar quarter that is administratively
feasible following the date he or she becomes an Eligible Employee.





--------------------------------------------------------------------------------






3.2
Duration. A Participant shall be eligible to defer compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee. In the event a
Participant has, for the current Plan Year, or is expected in good faith to have
for the next Plan Year, compensation from the Company or another Participating
Employer equal to or less than $100,000, or the Compensation Committee, in its
sole and absolute discretion, determines that a Participant is no longer an
Eligible Employee, and the Participant has not Separated from Service, the
Participant will not be allowed to submit future Compensation Deferral
Agreements but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his or her Account
Balance is greater than zero (0), and during such time may continue to make
allocation elections as provided in Section 7.4. An individual shall cease being
a Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.



3.3
Rehires. An Eligible Employee who Separates from Service and who subsequently
resumes performing services for the Employer in the same calendar year will have
his or her Compensation Deferral Agreement for such year, if any, reinstated,
but his or her eligibility to participate in the Plan in years subsequent to the
year of rehire shall be governed by the provisions of Section 3.1. An Eligible
Employee who Separates from Service and who subsequently resumes performing
services for the Employer in a calendar year other than the calendar year in
which he or she Separated from Service will be eligible to participate in the
Plan upon rehire solely in accordance with the provisions of Section 3.1.



Article IV
Deferrals


1.
Deferral Elections, Generally.



(a)
A Participant may elect to defer compensation by submitting a Compensation
Deferral Agreement during the enrollment periods established by the Plan
Administration Committee and in the manner specified by the Plan Administration
Committee, but in any event, in accordance with Section 4.2. A Compensation
Deferral Agreement that is not timely filed with respect to a service period or
component of compensation, or that is submitted by a Participant who Separates
from Service prior to the latest date such agreement would become irrevocable
under Section 409A, shall be considered null and void and shall not take effect.
The Plan Administration Committee may modify any Compensation Deferral Agreement
prior to the date the election becomes irrevocable under the rules of Section
4.2.

 
(b)
The Plan Administration Committee may permit different deferral amounts for each
component of compensation and may establish a minimum or maximum deferral amount
for each such component. Unless otherwise specified by the Plan Administration
Committee in the Compensation Deferral Agreement, Participants may defer up to
80% of their Eligible Base Compensation and up to 100% of Bonus, Commissions, or
payments under the MICP/Other Annual Bonus. A Compensation Deferral Agreement
may also specify the investment allocation described in Section 7.4.



(c)
Deferrals of cash compensation shall be calculated with respect to the gross
cash compensation payable to the Participant prior to any deductions or
withholdings, but shall





--------------------------------------------------------------------------------




be reduced by the Plan Administration Committee as necessary so that it does not
exceed 100% of the cash compensation of the Participant remaining after
deduction of all required income and employment taxes, 401(k) and other employee
benefit deductions, and other deductions required by law. Changes to payroll
withholdings that affect the amount of compensation being deferred to the Plan
shall be allowed only to the extent permissible under Code Section 409A.


(d)
The Participant shall specify on his or her Compensation Deferral Agreement the
amount of Deferrals and whether to allocate Deferrals to one or more
Retirement/Termination Accounts or to one or more Specified Date Accounts. If no
designation is made, Deferrals shall be allocated to the Primary
Retirement/Termination Account. A Participant may also specify in his or her
Compensation Deferral Agreement the form in which amounts allocated to his or
her Plan Accounts shall be distributed. If the form of payment is not specified
for one or more Accounts, amounts allocated to such Account shall be distributed
in a single lump sum.



4.2    Timing Requirements for Compensation Deferral Agreements.


(a)
First Year of Eligibility. In the case of the first year in which an Eligible
Employee becomes eligible to participate in the Plan, the Plan Administration
Committee may permit him or her to submit a Compensation Deferral Agreement
during the enrollment period established by the Plan Administration Committee,
which enrollment period shall not extend beyond the date which is 30 days after
the date he or she is first eligible to participate. Any Compensation Deferral
Agreement described in this paragraph becomes irrevocable 30 days after the
effective date of the individual’s eligibility to participate in the Plan.



A Compensation Deferral Agreement filed under this paragraph applies to
compensation earned for pay periods beginning in the first calendar quarter
commencing after the end of the enrollment period specified by the Plan
Administration Committee or such later date as the Plan Administration Committee
may designate. Notwithstanding anything to the contrary herein, a Compensation
Deferral Agreement filed under this paragraph that takes effect on a date other
than the first day of a Plan Year shall not apply to MICP/Other Annual Bonus
payments earned such year.


An Eligible Employee who Separates from Service and who subsequently resumes
performing services for the Employer in the same calendar year will not be
allowed to submit a new Compensation Deferral Agreement under this paragraph if
he or she had a Compensation Deferral Agreement in effect for such year, but
shall instead have his or her prior Compensation Deferral Agreement reinstated
for such year.


(a)
Prior Year Election. Except as otherwise provided in this Section 4.2, the Plan
Administration Committee may permit an Eligible Employee to defer Compensation
for a year by filing a Compensation Deferral Agreement no later than December 31
of the year prior to the year in which the Compensation to be deferred is
earned. A Compensation Deferral Agreement filed under this paragraph shall
become irrevocable on January 1 of the next following year and shall apply to
compensation earned in pay periods which commence on or after such January 1.









--------------------------------------------------------------------------------




(b)
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, the Plan Administration
Committee may permit an Eligible Employee to defer such compensation by filing a
Compensation Deferral Agreement on or before the 30th day after the legally
binding right to the compensation accrues, provided that the Compensation
Deferral Agreement is submitted at least 12 months in advance of the earliest
date on which the forfeiture condition could lapse. The Compensation Deferral
Agreement described in this paragraph becomes irrevocable after such 30th day.
If the forfeiture condition applicable to the payment lapses before the end of
such 12-month period as a result of the Participant’s death or disability (as
defined in Treas. Reg. Section 1.409A-3(i)(4)) or upon a change in control event
(as described in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral
Agreement will be void unless it would be considered timely under another rule
described in this Section.





(c)
“Evergreen” Deferral Elections. The Plan Administration Committee, in its
discretion, may provide that Compensation Deferral Agreements will continue in
effect for subsequent years or performance periods by communicating that
intention to Participants. Such “evergreen” Compensation Deferral Agreements
will become effective with respect to an item of compensation on the date such
election becomes irrevocable under this Section 4.2. An evergreen Compensation
Deferral Agreement may be terminated or modified prospectively with respect to
Compensation for which such election remains revocable under this Section 4.2. A
Participant whose Compensation Deferral Agreement is cancelled in accordance
with Section 4.6 will be required to file a new Compensation Deferral Agreement
under this Article IV in order to recommence Deferrals under the Plan.



4.3
Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to one or both
Retirement/Termination Accounts. The Plan Administration Committee may, in its
discretion, establish a minimum deferral period for the establishment of a
Specified Date Account (for example, the second Plan Year following the year
compensation is first allocated to such accounts.). In the event a Participant’s
Compensation Deferral Agreement allocates compensation to a Specified Date
Account that does not satisfy the minimum deferral period established by the
Plan Administration Committee (if any), the compensation shall be allocated to
the Retirement/Termination Account of the Participant with the shortest payment
duration.



4.4
Deductions from Pay. The Plan Administration Committee has the authority to
determine the payroll practices under which any component of compensation
subject to a Compensation Deferral Agreement will be deducted from a
Participant’s compensation. To the extent the Plan Administration Committee
allows Deferrals from compensation equal to corrective distributions received
from a qualified 401(k) plan of the Employer, Deferrals equal to the amount of
the corrective distribution shall be deducted from the first payment of
compensation made on or after the date such corrective distribution is issued to
the Participant, and shall be deducted from subsequent compensation payments
only to the extent the first compensation payment is insufficient to fully fund
the Deferral.



4.5
Vesting. Participant Deferrals shall be 100% vested at all times.







--------------------------------------------------------------------------------




4.6
Cancellation of Deferrals. The Plan Administration Committee may cancel a
Participant’s Deferrals: (i) for the balance of the Plan Year in which an
Unforeseeable Emergency occurs, and (ii) if the Participant receives a hardship
distribution under the Employer’s qualified 401(k) plan, through the end of the
Plan Year in which the six month anniversary of the hardship distribution falls.
To the extent Deferrals are cancelled under (i) or (ii), no subsequent
Compensation Deferral Agreement may take effect prior to the first day of the
Plan Year that begins on or after the 12-month anniversary of the emergency
payment or hardship distribution.





Article V
Company Contributions
5.1
Matching Contributions. For each Plan Year, the Participating Employer may, from
time to time in its sole and absolute discretion, credit Matching Contributions
to the Account of a Participant who has completed a Year of Vesting Service and
is employed on the last day of such Plan Year. Such contributions shall be based
on whether a matching contribution is made by the Company under the Retirement
Savings Plan with respect to that Plan Year and, if a contribution is made, the
amount of such contribution. If a Matching Contribution is credited to a
Participant’s Account pursuant to this Section 5.1, it shall be an amount equal
to the product of:



(a)
The rate of matching contributions made by the Company, if any, with respect to
elective deferrals under the Retirement Savings Plan, multiplied by

 
(b)
The amount the Participant elected to defer for the Plan Year in accordance with
the Participant’s election under Section 4.2 up to 3% of the first one hundred
thousand dollars ($100,000) of the Participant’s compensation for the Plan Year
that exceeds the compensation limit under Code Section 401(a)(17) for such year;



provided, however, that the total of Matching Contributions under this Plan and
matching contributions the Company made or would have made under the Qualified
Plan if the Participant made the maximum elective deferrals permitted for highly
compensated employees under that plan shall not exceed 100% of the matching
contribution that would have been provided under the Retirement Savings Plan
absent any plan-based restrictions that reflect limits on qualified plan
contributions under the Code and based upon compensation as defined under the
Retirement Savings Plan. Matching Contributions credited on or after January 1,
2015, shall be credited to a Participant’s Primary Retirement/Termination
Account.


5.2
Discretionary Company Contributions. The Participating Employer may, from time
to time in its sole and absolute discretion, make Discretionary Contributions
for a Plan Year to the account of one or more Participants, provided the
Participant is an employee of the Company or another Participating Employer as
of the last day of the Plan Year and determined in accordance with the
provisions of this Section 5.2. Authorization for any Discretionary
Contributions pursuant to this Section 5.2 shall be by written resolution duly
authorized by the Compensation Committee, which resolution shall specify the
amount of the contribution (whether in terms of dollars, percentage of net
profits, or percentage of Participant compensation), the period to which the
Discretionary Contribution is to be allocated, and any other terms applicable to
such contribution. Unless otherwise specified, such resolution shall apply only
to the contribution so authorized, and shall not authorize any such
Discretionary Contribution for any future period. In the event no resolution is
adopted by the Compensation Committee or its delegate, no Discretionary
Contribution shall be





--------------------------------------------------------------------------------




authorized or presumed. All Discretionary Contributions will be credited to a
Participant’s Primary Retirement/Termination Account.


5.3
Vesting. Except as may be otherwise provided by the Participating Employer,
Company Contributions described in Sections 5.1 and 5.2, above, and the Earnings
thereon, shall become vested based on the Participant’s Years of Vesting
Service, as follows:



Years of Vesting Service        Vested Percentage


Less than one                     0%
At least one but less than two             20%
At least two but less than three         40%
At least three but less than four         60%
At least four but less than five         80%
Five or more                    100%


All Company Contributions shall become 100% vested upon the occurrence of a
Change in Control. The Participating Employer may, at any time, in its sole
discretion, increase a Participant’s vested interest in a Company Contribution.
The portion of a Participant’s Accounts that remains unvested upon his or her
Separation from Service after the application of the terms of this Section 5.3
shall be forfeited. The provisions of this Section 5.3 shall apply to any
amounts credited to a Participant’s Matching Amounts Account or Discretionary
Amounts Account, including discretionary amounts and matching amounts
transferred from the St. Jude Medical S.C., Inc., U.S. Division Representative
Principals and Sales Associates Deferred Compensation Plan that were not vested
as of the date the transfer occurred; transferred amounts that were vested as of
the date of transfer shall continue to be fully vested.


Notwithstanding anything to the contrary herein:


(a)
Except as otherwise provided by written agreement between a Participant and the
Company, notwithstanding any provision in this Article V to the contrary, the
Participant’s vested interest in any amounts credited under the Plan shall not
be accelerated to the extent that the Company determines that such acceleration
would cause the deduction limitations of Code §280G to become effective. The
provisions of this paragraph (a) shall take precedence over the provisions of
any other agreement between the Participant and the Company to which the
deduction limitation of Code §280G applies, and shall result in any reduction
under the deduction limitations of Code §280G being applied first to the
Participant’s Accounts under this Plan before any other reduction as a result of
the limitations of Code §280G.



(b)
In the event that vesting of any amounts credited under the Plan is not
accelerated pursuant to such a determination, the Participant may request
independent verification of the calculations of the Company with respect to the
application of Code §280G. In such case, the Company must provide to the
Participant within 30 business days of such a request an opinion from a national
accounting firm selected by the Participant, to the effect that, in the opinion
of that accounting firm that any limitation in the vested percentage hereunder
is necessary to avoid the limits of Code §280G, and containing supporting
calculations, or, in the absence of such an opinion, shall cause such amounts to
become fully vested. The cost of such opinion shall be paid for by the Company.







--------------------------------------------------------------------------------




(c)
Any amounts credited under the Plan that are not accelerated due to such a
determination shall continue to be subject to the Vesting Schedule of this
Section 5.3 without regard to the acceleration provisions thereof.





Article VI
Payments from Accounts
A Participant’s Accounts shall be distributed in accordance with the provisions
of this Article VI.


6.1
Retirement/Termination Accounts shall be distributed commencing the first
calendar quarter that begins after Separation from Service, based on the value
of the Account(s) as determined under Article VII. Payment shall be made in a
single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the Account was established to have such Account paid in
quarterly installments over a period of two to fifteen years. Notwithstanding
anything to the contrary in this Section 6.1, if at the time a Participant
Separates from Service he or she has fewer than five Years of Vesting Service or
the total of all of his Accounts is $25,000 or less, all of his Accounts will be
distributed in a single lump sum.



Notwithstanding anything to the contrary in this Section 6.1, payment to a
Participant who is a Specified Employee as of the date such Participant incurs a
Separation from Service will be made or begin in the first calendar quarter
following the six-month anniversary of the Participant’s Separation from Service
(or within 90 days of the Participant’s date of death, if earlier). Any payments
that are delayed due to status as a Specified Employee shall be accumulated and
such amounts, with any Earnings accumulated during the delay, shall begin
distribution in the first calendar quarter following the six-month anniversary
of Separation from Service.


6.2
Specified Date Accounts shall be distributed in January of the year selected by
the Participant, based on the value of the Account(s) as determined under
Article VII. Payment shall be made in a single lump sum, unless the Participant
elects on the Compensation Deferral Agreement with which the Account was
established to have such Account paid in annual installments over a period of up
to five years.



In the event a Participant Separates from Service before his or her Specified
Date Account(s) has been fully distributed, any remaining balances shall be
distributed in a single lump sum, unless the Participant elects, on the
Compensation Deferral Agreement with which the Account was established, to have
such remaining balances distributed in accordance with his or her Primary
Retirement/Termination Account payment elections. Payment shall be made at the
time specified in Section 6.1.


6.3
Pre-2015 Accounts (other than a Deferred Compensation Account(s)s payable at a
scheduled date) shall be distributed commencing the first calendar quarter that
begins after Separation from Service, based on the value of the Account(s) as
determined under Article VII. Payment shall be made in a single lump sum, unless
the Participant elects on the Compensation Deferral Agreement with which the
Account was established to have such Account paid in quarterly installments over
a period of five, ten or fifteen years. Notwithstanding anything to the contrary
in this Section 6.3, if at the time a Participant Separates from Service he or
she has fewer than five Years of Vesting Service or the total of all of his
Accounts is $25,000 or less, all of his Accounts will be distributed in a single
lump sum.







--------------------------------------------------------------------------------




Notwithstanding anything to the contrary in this Section 6.3, payment to a
Participant who is a Specified Employee as of the date such Participant incurs a
Separation from Service will be made or begin in the first calendar quarter
following the six-month anniversary of the Participant’s Separation from Service
(or within 90 days of the Participant’s date of death, if earlier). Any payments
that are delayed due to status as a Specified Employee shall be accumulated and
such amounts, with any Earnings accumulated during the delay, shall begin
distribution in the first calendar quarter following the six-month anniversary
of the Separation from Service.


The portion of a Participant’s Pre-2015 Account consisting of Deferred
Compensation Accounts that are payable upon a scheduled date shall be paid in a
single lump sum in January of the year specified, based on the value of the
Account(s) as determined under Article VII. In the event a Participant Separates
from Service before such Account(s) are distributed, such Account(s) shall be
distributed in accordance with the form and timing of payments applicable to his
or her Discretionary and Match Amount Accounts for the year the deferrals were
made.


6.4
Death. Notwithstanding anything to the contrary in this Article VI, upon the
death of the Participant, all Retirement/Termination Accounts, Specified Date
Accounts, and Pre-2015 Accounts shall be paid to his or her Beneficiary in a
single lump sum within 90 days of the date of the Participant’s death.



(a)
Designation of Beneficiary in General. The Participant shall designate one or
more primary and/or contingent Beneficiaries on the forms provided by the Plan
Administration Committee or on such terms and conditions as the Plan
Administration Committee may prescribe. No such designation shall become
effective unless filed with and accepted by the Plan Administration Committee
during the Participant’s lifetime. Any designation shall remain in effect until
a new designation is filed with the Plan Administration Committee; provided,
however, that in the event a Participant designates his or her spouse as a
Beneficiary, such designation shall be automatically revoked upon the
dissolution of the marriage unless, following such dissolution, the Participant
submits a new designation naming the former spouse as a Beneficiary. A
Participant may from time to time change his or her designated Beneficiary
without the consent of a previously-designated Beneficiary by filing a new
designation with the Plan Administration Committee.

(b)
No Beneficiary. If a designated Beneficiary does not survive the Participant, or
if there is no valid Beneficiary designation, amounts payable under the Plan
upon the death of the Participant shall be paid to the first of the following
classes of individuals with a member surviving the Participant and (except in
the case of surviving issue) in equal shares if there is more than one member in
such class:

(i)    Participant’s surviving spouse
(ii)    Participant’s surviving issue per stirpes and not per capita
(i)
Participant’s surviving parents

(ii)
Participant’s surviving brothers and sisters

(iii)
Participant’s estate.

(c)
Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution of all or
a portion of the benefits which may be payable with respect to the Participant
under the Plan may disclaim an interest therein subject to the following
requirements. To be eligible to disclaim, a Beneficiary must be a natural
person, must not have received a distribution of





--------------------------------------------------------------------------------




all or any portion of the benefits which may be payable with respect to the
Participant under the Plan at the time such disclaimer is executed and
delivered, and must have attained at least age 21 years as of the date of the
Participant’s death. Any disclaimer must be in writing and must be executed
personally by the Beneficiary before a notary public. A disclaimer shall state
that the Beneficiary’s entire interest in the undistributed benefits payable
with respect to the Participant under the Plan is disclaimed or shall specify
what portion thereof is disclaimed. To be effective, duplicate original executed
copies of the disclaimer must be both executed and actually delivered to the
Company after the date of the Participant’s death but not later than 60 days
after the date of the Participant’s death. A disclaimer shall be irrevocable
when delivered to the Company. A disclaimer shall be considered to be delivered
to the Company only when actually received and acknowledged by the Company. The
Company shall be the sole judge of the content, interpretation and validity of a
purported disclaimer. Upon the filing of a valid disclaimer, the Beneficiary
shall be considered not to have survived the Participant as to the interest
disclaimed. A disclaimer by a Beneficiary shall not be considered to be a
transfer of an interest in violation of the provisions of the Plan and shall not
be considered to be an assignment or alienation of benefits in violation of
federal law prohibiting the assignment or alienation of benefits under this
Plan. No other form of attempted disclaimer shall be recognized by the Company.
(d)
Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, including legally adopted descendants
and their descendants but not including illegitimate descendants and their
descendants; “child” means an issue of the first generation; “per stirpes” means
in equal shares among living children of the person whose issue are referred to
and the issue (taken collectively) of each deceased child of such person, with
such issue taking by right of representation of such deceased child; and
“survive” and “surviving” mean living after the death of the Participant.

(e)
Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

(i)
If there is not sufficient evidence that a Beneficiary was living at the time of
the death of the Participant, it shall be deemed that the Beneficiary was not
living at the time of the death of the Participant.

(ii)
The automatic Beneficiaries specified in subsection (b) of this Section 6.4 and
the Beneficiaries designated by the Participant shall become fixed at the time
of the Participant’s death so that, if a Beneficiary survives the Participant
but dies before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

(iii)
If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Company





--------------------------------------------------------------------------------




after the date of the legal termination of the marriage between the Participant
and such former spouse, and during the Participant’s lifetime.)
(iv)
Any designation of a nonspouse Beneficiary by name that is accompanied by a
description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

(v)
Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

(f)
Validity of Designation. A Beneficiary designation is permanently void if it
either is executed or is filed by a Participant who, at the time of such
execution or filing, is then a minor under the law of the state of the
Participant’s legal residence. The Company shall be the sole judge of the
content, interpretation and validity of a purported Beneficiary designation.

(g)
No Spousal Rights. Prior to the death of the Participant, no spouse or surviving
spouse of a Participant and no person designated to be a Beneficiary shall have
any rights or interest in the benefits credited under this Plan including, but
not limited to, the right to be the sole Beneficiary or to consent to the
designation of Beneficiaries (or the changing of designated Beneficiaries) by
the Participant.

6.5
Unforeseeable Emergency. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Plan Administration Committee to
receive payment of all or any portion of his or her vested Accounts. If an
emergency payment is approved by the Plan Administration Committee, (i) the
amount of the payment shall not exceed the amount reasonably necessary to
satisfy the need, taking into account the additional compensation that is
available to the Participant as the result of cancellation of deferrals to the
Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment, and (ii)
deferrals shall be cancelled for the time specified in Section 4.6. Emergency
payments shall be paid in a single lump sum within the 90-day period following
the date the payment is approved by the Plan Administration Committee, and shall
be subtracted from the Participant’s Accounts in the following order: (i) from
any Specified Date Accounts, beginning with the Specified Date Account with the
latest payment commencement date, (ii) then from Deferred Compensation Accounts
scheduled to be paid at a specified date, beginning with the Account with the
latest payment commencement date, (iii) then from any Retirement/Termination
Accounts, beginning with the Account with the longest payment period, and (iv)
finally from any Pre-2015 Accounts scheduled to be paid at Separation from
Service, beginning with the Account with the longest payment period.



6.6
Small Balances. Notwithstanding anything to the contrary in this Article VI, the
Plan Administration Committee may direct in writing an immediate lump sum
payment of the Participant’s Accounts if the balance of such Accounts, combined
with any other amounts required to be treated as deferred under a single plan
pursuant to Code Section 409A, does not exceed the applicable dollar amount
under Code Section 402(g)(1)(B), provided any other such aggregated amounts are
also distributed in a lump sum at the same time. Such lump sum payment shall
automatically be made if the balance of such Accounts does not exceed the
applicable dollar amount under Code Section 402(g)(1)(B) at the time the
Participant Separates from Service.





--------------------------------------------------------------------------------






6.7
Administrative Discretion with Regard to Timing of Payments. Notwithstanding
anything to the contrary in this Article VI, the Plan Administration Committee
may make a payment at the time specified in the preceding paragraphs or at a
later date that falls in the same calendar year as the specified time or, if
later, by the 15th day of the third calendar month following the time specified,
provided the Participant is not permitted, directly or indirectly, to designate
the taxable year in which payment will be made. Further, the Plan Administration
Committee may make a payment up to 30 days preceding the time specified in the
preceding paragraphs, provided the Participant is not permitted, directly or
indirectly, to designate the taxable year in which the payment will be made. To
the extent the Plan Administration Committee exercises its discretion hereunder,
payment of the Account shall be based on the value of the Account as of the date
specified by the Plan Administration Committee, which shall be no earlier than
the end of the month preceding payment and shall be no later than the Business
Date preceding the date of payment.



6.8
Acceleration of or Delay in Payments. Notwithstanding anything to the contrary
in this Article VI, the Plan Administration Committee, in its sole and absolute
discretion, may elect to accelerate the time or form of payment of an Account,
provided such acceleration is permitted under Treas. Reg. Section
1.409A-3(j)(4). The Plan Administration Committee may also, in its sole and
absolute discretion, delay the time for payment of an Account, to the extent
permitted under Treas. Reg. Section 1.409A-2(b)(7).



6.9
Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.
For purposes of Section 6.10, installment payments will be treated as a single
form of payment. If an Account is payable in installments, the Account will
continue to be credited with Earnings in accordance with Article VII hereof
until the Account is completely distributed.



6.10
Modifications to Payment Schedules. A Participant may not modify the Payment
Schedule elected by him or her with respect to a Retirement/Termination Account,
nor with respect to that portion of the Pre-2015 Account scheduled to be paid
upon Separation from Service. A Participant may make one modification to the
Payment Schedule of each Specified Date Account, and to that portion of any
Deferred Compensation Accounts that are distributable upon a scheduled date,
consistent with the permissible Payment Schedules available under the Plan,
provided such modification complies with the requirements of this Section 6.10.



(a)
Time of Election. The date on which a modification election is submitted to the
Plan Administration Committee must be at least 12 months prior to the date on
which payment is scheduled to commence under the Payment Schedule in effect
prior to the modification.



(b)
Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified Payment Schedule must be no earlier than five years
after the date payment would have commenced under the original Payment Schedule,
unless the modification relates to amounts payable upon death or Disability.
Under no circumstances may a modification election result in an acceleration of
payments in violation of Code Section 409A.







--------------------------------------------------------------------------------




(c)
Effective Date. A modification election submitted in accordance with this
Section 6.10 is irrevocable 12 months after the date it is received by the Plan
Administration Committee.



(d)
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.





Article VII
Valuation of Account Balances; Investments
7.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times related contributions are credited
to the Retirement Savings Plan or, if there are no related contributions, at the
times determined by the Compensation Committee. Valuation of Accounts shall be
performed under procedures approved by the Plan Investment Committee.



7.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Plan Investment Committee, in
accordance with the provisions of this Article VII (“investment allocation”).
Earnings on amounts deferred or credited to the Plan shall accrue as soon as
administratively feasible following the date of deferral or crediting. Earnings
shall no longer accrue as of a date no later than seven business days prior to
the date an amount is distributed from a Participant’s Account.



7.3
Investment Options. Investment options will be determined by the Plan Investment
Committee. The Plan Investment Committee, in its sole discretion, shall be
permitted to add or remove investment options from the Plan menu from time to
time, provided that any such additions or removals of investment options shall
not be effective with respect to any period prior to the effective date of such
change.



7.4
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.



A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Plan Administration Committee.
Allocation among the investment options must be designated in increments of 1%.
The Participant’s investment allocation will become effective on the same
Business Day or, in the case of investment allocations received after a time
specified by the Plan Administration Committee, the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Plan Administration
Committee. Changes shall become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Plan
Administration Committee, the next Business Day, and shall be applied
prospectively.




--------------------------------------------------------------------------------






7.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in the Vanguard Target Retirement Fund investment option for the year closest to
the year the Participant will attain age 65, as determined by the Plan
Investment Committee.





Article VIII
Administration
8.1
Role of the Company. The Company is the sponsor of the plan.



8.2
Role of the Board and Compensation Committee. The Board of Directors, or the
Compensation Committee of the Board or with respect to subsections (a) and (c)
below, any committee or position of the Company designated by the Board, acting
on behalf of the Company, shall have the following duties and responsibilities:



(a)    to amend or terminate the Plan, pursuant to Article IX;


(b)
to annually determine the amount of any Company contributions, pursuant to
Article V; and



(c)
to approve the merger or spin-off of the Plan or any portion of the Plan.



8.3
Role of the Plan Administration Committee. The Plan Administration Committee
shall have the authority, responsibilities and full discretion to serve on
behalf of the Company in the administration of the Plan. The Company’s Vice
President of Human Resources shall serve as Chairperson of the Plan
Administration Committee, and shall be responsible for the appointment of
committee members. The Plan Administration Committee shall adopt a charter,
setting forth the structure and operating procedures for the Plan Administrator.
The charter shall also specify the functions, authority and discretion retained
by the committee and the functions, authority and discretion delegated to others
in accordance with the Plan and the charter.



(a)
General Responsibilities. The Plan Administration Committee shall not have the
authority to delegate the said role of Plan Administrator. However, the Plan
Administration Committee may delegate and allocate responsibilities for the
administration of the Plan and may delegate specified administrative functions,
discretion or authority as it deems appropriate, by written contract, direction
letter or written instrument of delegation to the Benefit Administrator,
trustee, a third-party special-purpose Administrator, legal counsel, a
professional consultant or advisor, or to designated employees of the Company.



(b)
Specific Responsibilities. Without limiting the general responsibilities of the
Plan Administrator, the Plan Administration Committee shall have the following
specific authority, responsibility and discretion:



(1)    authority to amend its charter;


(2)    authority and discretion to adopt and amend one or more of the following:


(A)
the Plan Administration Policies, and benefit policy objectives, for the Plan;







--------------------------------------------------------------------------------




(B)
the Ethics and Conflicts of Interest Policies for members and service providers;



(C)
document retention policies pertaining to the Plan, and policies prohibiting
document tampering; and to review and comment upon policies prohibiting
retaliation against any employee who identifies a potential compliance issue (a
“whistleblower”), as such policies apply to Plan compliance;



(3)
authority to delegate to the Secretary of the Plan Administration Committee of
the Company, and/or other employees, the performance of various Plan
administration duties, including the authority and responsibility to issue
direction letters to the Benefit Administrator and Trustee, subject to the
responsibility to periodically review the performance of such duties;



(4)
authority to approve the appointment and/or replacement of the Benefit
Administrator and the terms of any contractual agreements and amendments
governing the Benefit Administrator and to monitor the performance of its
duties;



(5)
authority to appoint and retain professional advisors, consultants and legal
counsel and the terms of any contractual agreements and amendments thereto
governing any of the foregoing;



(6)
authority and responsibility to maintain the respective Plan documents in
accordance with the provisions of applicable law, and the authority to delegate
to legal counsel the duty to advise and assist;



(7)
authority and responsibility to conduct compliance reviews, the frequency and
scope of which as may be provided in the Plan Administration Policies;



(8)
authority and responsibility to review the results of any audit and to ensure
that any government filings required for the Plan are accurately prepared and
filed in a timely manner;



(9)
authority and responsibility to prepare and distribute in a timely manner the
respective Plan communications;



(10)
responsibility to periodically monitor Plan utilization and to review the
alignment of Plan design with the Employer’s business goals for the Plan;



(11)
responsibility to report annually to the Compensation Committee of the Board of
Directors, by means of a presentation by the Chairperson; and



(12)
authority and responsibility to conduct a periodic governance self-assessment of
the structure and processes of the Plan Administration Committee, its
composition of members, and its charter.



The Plan Administration Committee shall have the aforementioned powers to the
maximum extent permitted by law. All findings, decisions and determinations made
by the Plan Administration Committee shall, to the fullest extent permitted by
law, be final and binding upon all parties and shall not be subject to de novo
review if challenged in court.






--------------------------------------------------------------------------------




8.4
Role of the Benefit Administrator. The Benefit Administrator is the contractual
service provider to the Plan appointed by the Plan Administration Committee to
assist the Plan Administration Committee in the administration of the Plan as
provided in this Article VIII and the Plan Investment Committee in the
designation of the investment options as provided in Article VII. The Benefit
Administrator’s duties shall be stated in contractual agreements with the Plan
Administration Committee, including, for example, serving as: record keeper for
participant accounts in the Plan; manager of the call center and websites that
support the Plan; and provider of administrative forms, notices and
communications to participants. The Benefit Administrator shall perform such
services in accordance with the terms of its contractual agreement(s) with the
Plan Administration Committee and/or the Plan Investment Committee.



8.5
Role of the Plan Investment Committee. The Plan Investment Committee shall have
the authority, responsibilities and full discretion to carry out the functions
set forth in Article VII. The Vice President of Human Resources of the Company
shall serve as Chairperson of the Plan Investment Committee, and shall be
responsible for the appointment of committee members. The Plan Investment
Committee shall adopt a charter, setting forth the structure and operating
procedures for the committee. The charter shall also specify the functions,
authority and discretion retained by the committee and the functions, authority
and discretion delegated to others in accordance with the Plan and the charter.



(a)
General Responsibilities. The Plan Investment Committee shall monitor the
investment of assets in the rabbi trust associated with the Plan (if any).
However, the Plan Investment Committee may delegate and allocate such
responsibilities for the investment of such assets (other than the duties of the
rabbi trustee) and may delegate specified investment authority, responsibility
and discretion as it deems appropriate, by written contract, direction letter or
written instrument of delegation to the Benefit Administrator, rabbi trustee, a
third-party special-purpose Administrator, legal counsel, a professional
consultant or advisor, or to designated employees of the Company.



(b)
Maintaining the Plan’s Investment Policy. The Plan Investment Committee shall
have the authority and responsibility to develop, maintain and update an
investment policy, monitor on a regular basis the investment performance and any
material developments affecting each investment option, and furthermore to
periodically monitor the allocation of participant investments among the funds.



(c)
Authority to Retain or Change Investment Options. The Plan Investment Committee
shall have the authority and responsibility to periodically review the
appropriateness of the Plan’s investment options as a whole and to approve,
without further review or approval by any other decision maker, any one or more
additions, deletions or replacements of investment options. This authority and
responsibility shall be exercised in accordance with an investment policy. A
decision by the Plan Investment Committee to add, delete or replace an
investment option will not constitute a Plan amendment and is not, therefore,
subject to review or approval by the Board of Directors or any of its
committees, but notice of any such decision shall be communicated to the Plan
Administration Committee prior to the effective date to facilitate the
preparation of appropriate communications to Participants.



(d)
Specific Responsibilities. Without limiting the general responsibilities set
forth above, the Plan Investment Committee shall have the following specific
authority, responsibility and discretion:





--------------------------------------------------------------------------------






(1)    authority to amend its charter;


(2)
authority and discretion to adopt and amend an investment policy for the
selection, performance review monitoring and oversight of the Plan’s investment
options;



(3)
authority and discretion to adopt and amend one or more policies pertaining to
such topics as:



(A)
offerings of investment education or investment advice to Plan Participants;

 
(B)
rules and procedures relating to Participant allocations to investment options
and transfers, and the permitted frequency thereof;



(C)
allocation of Plan expenses between the Company, the rabbi trust and individual
Participant accounts;



(D)
allocation of authority and responsibility for proxy voting of any shares held
in connection with this Plan other than mutual funds, and



(E)
ethics and conflicts of interest policies for Plan Investment Committee members.



(4)
authority to approve the appointment and/or replacement of any one or more rabbi
trustees and custodians and the terms of any contractual agreements and
amendments with either of them, and to monitor the performance of the duties
delegated to each;



(5)
authority to delegate to the Secretary of the Plan Administration Committee of
the Employer the performance of various authority and discretion regarding the
investment options, including the authority and responsibility to issue
direction letters to any person;



(6)
authority to appoint, monitor and remove professional advisors, consultants,
legal counsel, providers of investment education, investment advice and
investment management services to participants in the Plan, and the terms of any
contractual agreements and amendments governing any of the foregoing;



(7)
authority and responsibility to routinely distribute to Participants, and to
make available on any Participant’s request, the various forms of information
about investment options and any other communications pertaining to the
investment education or the allocation among investment options, as the Plan
Investment Committee determines is appropriate;



(8)
responsibility to ensure that the Participants are complying with any applicable
requirements of any policy of the Plan Investment Committee, fund prospectus, or
regulation, pertaining to the frequency of trading of fund investments; and



(9)
responsibility to report annually to the Compensation Committee of the Board of
Directors, by means of a presentation by the Chairperson; and







--------------------------------------------------------------------------------




(10)
authority and responsibility to conduct a periodic governance self-assessment of
the structure and processes of the Plan Investment Committee, its composition of
members, and its charter.



The Plan Investment Committee shall have the aforementioned powers to the
maximum extent permitted by law. All findings, decisions and determinations made
by the Plan Investment Committee shall, to the fullest extent permitted by law,
be final and binding upon all parties and shall not be subject to de novo review
if challenged in court.


8.6
Compensation. No member of the Plan Administration or Plan Investment Committees
shall receive any compensation from the Trust for services provided.



8.7
Indemnity. The Company shall, to the greatest extent permitted by applicable
law, indemnify each member of the Plan Administration and Plan Investment
Committees, and any other employee of the Company, including any officer, who in
the performance of his or her duties as an employee exercises any discretion or
control over the administration of the Plan or its assets against any and all
claims, loss, damages, expenses (including counsel fees approved by the
respective committee), and liability (including any amounts paid in settlement
with the respective committee’s approval) arising from any loss or damage or
depreciation which may result in connection with the execution of the respective
committee’s duties or the exercise of the respective committee’s discretion or
from any other action or failure to act hereunder.



8.8
Powers Denied. No action of the Plan Administration Committee or Plan Investment
Committee shall:



(a)    alter the amount of contributions otherwise payable to the Plan;


(b)    cause the Plan to fail to qualify under Code §409A or as a rabbi trust;


(c)    increase the duties or liabilities of the rabbi trustee without its
written consent; or


(d)
cause contributions to, or the assets of the rabbi trust to ever revert to or be
used or enjoyed by the Employer, except as provided in this Plan or in the trust
instrument.





Article IX
Amendment and Termination
9.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article IX. Each
Participating Employer may also terminate its participation in the Plan.



9.2
Amendments. The Company, by action taken by its Board of Directors, may amend
the Plan at any time and for any reason, provided that following a Change in
Control any such amendment shall not have a materially adverse impact on a
Participant’s reasonably expected economic benefit attributable to compensation
deferred by the Participant prior to the Change in Control.



9.3
Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix). If an Adopting Employer terminates its
participation in the Plan, or if the Company terminates the participation of an





--------------------------------------------------------------------------------




Adopting Employer, the benefits of affected Employees shall be paid at the time
provided in Article VI.


9.4
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Plan Administration Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.





Article X
Informal Funding
10.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article X. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.



10.2
Rabbi Trust. A Participating Employer may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.



If a rabbi trust is in existence upon the occurrence of a Change in Control,
each Participating Employer shall contribute in cash or liquid securities such
amounts as are necessary so that the value of assets after making the
contributions equals the total value of all Account Balances.




Article XI
Claims
11.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Plan Administration Committee which shall
make all determinations concerning such claim. Any claim filed with the Plan
Administration Committee and any decision by the Plan Administration Committee
denying such claim shall be in writing and shall be delivered to the Participant
or Beneficiary filing the claim (the “Claimant”).



(a)
In General. Notice of a denial of benefits will be provided within 90 days of
the Plan Administration Committee’s receipt of the Claimant's claim for
benefits. If the Plan Administration Committee determines that it needs
additional time to review the claim, the Plan Administration Committee will
provide the Claimant with a notice of the extension before the end of the
initial 90-day period. The extension will not be more than 90 days from the end
of the initial 90-day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the Plan
Administration Committee expects to make a decision.







--------------------------------------------------------------------------------




(b)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall: (i) cite the pertinent provisions of
the Plan document, and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review.



11.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with the Plan Administration Committee. A Claimant who timely requests a review
of the denied claim (or his or her authorized representative) may review, upon
request and free of charge, copies of all documents, records and other
information relevant to the denial and may submit written comments, documents,
records and other information relevant to the claim to the Plan Administration
Committee. All written comments, documents, records, and other information shall
be considered “relevant” if the information: (i) was relied upon in making a
benefits determination, (ii) was submitted, considered or generated in the
course of making a benefits decision regardless of whether it was relied upon to
make the decision, or (iii) demonstrates compliance with administrative
processes and safeguards established for making benefit decisions. The Plan
Administration Committee may, in its sole discretion and if it deems appropriate
or necessary, decide to hold a hearing with respect to the claim appeal.



(a)
In General. Appeal of a denied benefits claim must be filed in writing with the
Plan Administration Committee no later than 60 days after receipt of the written
notification of such claim denial. The Plan Administration Committee shall make
its decision regarding the merits of the denied claim within 60 days following
receipt of the appeal (or within 120 days after such receipt, in a case where
there are special circumstances requiring extension of time for reviewing the
appealed claim). If an extension of time for reviewing the appeal is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension. The notice
will indicate the special circumstances requiring the extension of time and the
date by which the Plan Administration Committee expects to render the
determination on review. The review will take into account comments, documents,
records and other information submitted by the Claimant relating to the claim
without regard to whether such information was submitted or considered in the
initial benefit determination.



(b)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.



The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.






--------------------------------------------------------------------------------




11.3
Claims Appeals Upon Change in Control. Upon a Change in Control, the Plan
Administration Committee, as constituted immediately prior to such Change in
Control, shall continue to act as the entity designated to hear appeals under
this Article XI. Upon such Change in Control, the Company may not remove any
member of the Plan Administration Committee, but may replace resigning members
if 2/3rds of the members of the Board of Directors of the Company and a majority
of Participants and Beneficiaries with Account Balances consent to the
replacement.



The Plan Administration Committee shall have the exclusive authority at the
appeals stage to interpret the terms of the Plan and resolve appeals under the
Claims Procedure.


Each Participating Employer shall, with respect to the Plan Administration
Committee identified under this Section: (i) pay its proportionate share of all
reasonable expenses and fees of the Plan Administration Committee, (ii)
indemnify the Plan Administration Committee (including individual committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Plan Administration Committee hereunder, except with respect
to matters resulting from the Plan Administration Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the Plan
Administration Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Plan Administration Committee
may reasonably require.


11.4
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.



If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 10.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance and will be
included in determining the Participating Employer’s trust funding obligation
under Section 10.2.


11.5
Committee Discretion. All interpretations, determinations and decisions of the
Plan Administration Committee with respect to any claim shall be made in its
sole discretion, and shall be final and conclusive. Notwithstanding anything to
the contrary herein, the Compensation Committee may, at any time and from time
to time, without any further action of the Plan Administration Committee,
exercise the powers and duties of the Plan Administration Committee under the
Plan.



11.6
Arbitration.



(a)
Prior to Change in Control. If, prior to a Change in Control, any claim or
controversy between a Participating Employer and a Participant or Beneficiary is
not resolved through the claims procedure set forth in Article XI, such claim
shall be submitted to and resolved exclusively by expedited binding arbitration
by a single arbitrator. Arbitration shall be conducted in accordance with the
following procedures:





--------------------------------------------------------------------------------






The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’ receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin. After each party has had four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.


Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.


In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.


The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.






--------------------------------------------------------------------------------




The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.


This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.


Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.


Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.


If any of the provisions of this Section 11.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 11.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.


The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.


(b)
Upon Change in Control. If, upon the occurrence of a Change in Control, any
dispute, controversy or claim arises between a Participant or Beneficiary and
the Participating Employer out of or relating to or concerning the provisions of
the Plan, such dispute, controversy or claim shall be finally settled by a court
of competent jurisdiction which, notwithstanding any other provision of the
Plan, shall apply a de novo standard of review to any determination made by the
Company or its Board of Directors, a Participating Employer, the Plan
Administration Committee, the Plan Investment Committee, or the Compensation
Committee.





Article XII
General Provisions
12.1
Assignment. No interest of any Participant, or Beneficiary under this Plan and
no benefit payable hereunder shall be assigned as security for a loan, and any
such purported assignment shall be null, void and of no effect, nor shall any
such interest or any such benefit be subject in any manner, either voluntarily
or involuntarily, through court order or otherwise, to anticipation, sale,
transfer, assignment or encumbrance by or through any Participant or
Beneficiary.







--------------------------------------------------------------------------------




The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.


12.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.



12.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.



12.4
Notice. Any notice or filing required or permitted to be delivered to the Plan
Administration Committee under this Plan shall be delivered in writing, in
person, or through such electronic means as is established by the Plan
Administration Committee. Notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification. Written transmission shall be
sent by certified mail to:



ST. JUDE MEDICAL, Inc.
Attn: HR Leader, total rewards
One St. Jude Medical drive
St. Paul, Minnesota 55117


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.


12.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



12.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Plan Administration Committee may elect in
its sole discretion to construe such invalid or unenforceable provisions in a
manner that conforms to applicable law or as if such provisions, to the extent
invalid or unenforceable, had not been included.



12.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Plan Administration
Committee advised of his or her current mailing address. If benefit payments are
returned to the Plan or are not presented for payment after a reasonable amount
of time, the Plan Administration Committee shall presume that the payee is
missing. The Plan Administration Committee, after making such efforts as in its
discretion it deems reasonable and appropriate to locate the payee, shall stop
payment on any uncashed checks and may discontinue making future payments until
contact with the payee is restored.



12.8
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Plan Administration Committee
may, in its discretion, make such distribution: (i) to the legal guardian, or if
none, to a parent of a minor payee with whom the payee





--------------------------------------------------------------------------------




maintains his or her residence, or (ii) to the conservator or guardian or, if
none, to the person having custody of an incompetent payee. Any such
distribution shall fully discharge the Plan Administration Committee, the
Compensation Committee, the Company, and the Plan from further liability on
account thereof.








12.9
Governing Law and Venue. To the extent not preempted by ERISA, the laws of the
State of Minnesota shall govern the construction and administration of the Plan.
All litigation in any way related to the Plan (including but not limited to any
and all claims for benefits) must be filed in the United States District Court
for the District of Minnesota.



IN WITNESS WHEREOF, the undersigned executed this Plan as of the _____ day of
_______________, 2015, to be effective as of the Effective Date.




St. Jude Medical, Inc.


By: _______________________________ (Print Name)


Its: ________________________________ (Title)




_____________________________________________ (Signature)












































